—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Clarkstown, dated May 26, 1993, which, after a hearing, denied the petitioner a sign permit, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Cowhey, J.), dated October 5, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
To annul an administrative determination made after a hearing, a court must conclude that the determination is not supported by substantial evidence on the record when read as a whole (see, Matter of Lahey v Kelly, 71 NY2d 135). A determination is supported by substantial evidence when the record contains evidence consisting of "such relevant proof as a reasonable mind may accept as adequate to support a conclusion of ultimate fact” (People ex rel. Vega v Smith, 66 *619NY2d 130, 139). Here, we find that the determination of the Zoning Board of Appeals to deny the petitioner’s sign permit because it was dissimilar in color and design to other signs in the immediate area of the shopping center was based upon substantial evidence (Annotation, Regulation Prohibiting Advertising Signs, 81 ALR3d 486).
The petitioner’s remaining contention is without merit. Sullivan, J. P., Rosenblatt, Joy and Altman, JJ., concur.